Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This Office action is in response to the application filed on September 1, 2020. 

Election/Restrictions
Applicant’s election without traverse of Group I:
I.	Claim 2, drawn to “wherein the second region has an area ratio of 0.50 to 0.60 with respect to an area of the 3 μm x 3 μm region,” classified in H01L 41/0831, 
in the reply filed on September 1, 2020 is acknowledged.

Foreign Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 
119 (a)-(d), which papers have been placed of record in the file.

Specification
The specification has not been checked to the extent necessary to determine the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 2 is rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by 
Wang (U.S. Publication No. 2011/0221829; hereinafter “Wang”).
Regarding claim 2, Wang discloses the piezoelectric device according to claim 1, wherein the second region (Fig. 2, 44/A site/K to Na ratio 42-48/(42-48 + 47.5-52), hence, 42/(42+52) = 0.44; [0038]) has an area ratio of 0.50 to 0.60 (Fig. 2, 44; [Table 1] – A site has a density of 4.80 g/cm3 [Sample 3] and a combination of A and B sites has a density of 4.75 g/cm3 [Sample 14], such that, for a region with both an A site region and a combination A-B site region, the area of the A site region would be about half or more that of the combination A-B site region; [0030]; [0035]) with respect to an area ([0035]) of the 3 μm x 3 μm region (Fig. 2, 3 μm x 3 μm region of a plane perpendicular to a thickness direction of the piezoelectric layer 44 where thickness is measured as distance between electrodes; [0033]).

Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/
Patent Examiner Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837